Citation Nr: 1635228	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  05-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1986 to August 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Philadelphia, Pennsylvania RO.  In September 2009, May 2011 and August 2012, the matters were remanded for additional development.  In November 2005, a hearing was held before a Decision Review Officer at the RO.  In May 2015, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the record.  In August 2015, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  A chronic left ankle disability was not manifested in service, and is not shown to be related to the Veteran's service or to have been caused or aggravated by his service-connected disabilities.

2.  A chronic cervical spine disability was not manifested in service; cervical spine arthritis was not manifested within one year following the Veteran's separation from service; and a cervical spine disability is not shown to be related to his service or to have been caused or aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).
2.  Service connection for a cervical spine disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2000, January 2001, October 2009, and October 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  During the May 2015 Travel Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of a nexus between the claimed disabilities and his service/service-connected disabilities); his testimony reflects that he is aware of what remains needed to substantiate his claims.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Pursuant to the Board's August 2015 remand, the AOJ issued a November 2015 letter to the Veteran requesting that he submit authorization and consent release forms for VA to secure pertinent records from any non-VA treatment providers; he did not respond.  A February 2016 supplemental statement of the case readjudicated the claims on appeal.  The AOJ arranged for VA examinations in December 2000, January 2010 with a June 2011 addendum opinion, and December 2015, which, for reasons that will be discussed below, the Board finds to cumulatively be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  



Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disability, there must be evidence of:  (1) a current disability for which service connection is claimed; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability first diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect prior to and from October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Veteran's primary theory of entitlement to the benefits sought is essentially one of secondary service connection.  Service connection has been established for lumbosacral strain, right shoulder strain, bilateral pes planus, and removal of a right hand cyst.


Left ankle disability

The Veteran alleges that he has a left ankle disability that is secondary to his service connected bilateral pes planus and/or lumbosacral strain.

The Veteran's STRs reflect that he twisted his left ankle in October 1994; there was mild to moderate swelling, full range of motion, but increased pain with inversion; the joint was stable.  The assessment was sprained left ankle.  The STRs are otherwise silent for any complaints, findings, treatment, or diagnosis regarding the left ankle.  In a July 1996 report of medical history at separation from service, the Veteran denied any history of bone, joint or other deformity.

On December 2000 VA examination, the Veteran complained that his ankle hurt all the time.   Following a physical examination, the impressions included chronic left ankle strain as a result of morbid obesity.

On January 2010 VA examination, the examiner noted there was no documentation of any complaint of ankle pain in the STRs or on post-service treatment from April 2000 to March 2006.  On current examination, the Veteran reported constant ankle pain, which he reported began in service in 1986 or 1987.  Left ankle X-rays did not show degenerative joint disease.  Following a physical examination, the diagnosis was chronic ankle strain.  The examiner noted that when standing, the Veteran had very minimal pes planus.  The examiner opined that it is more likely than not that the Veteran's chronic ankle strain is related to factors other than his bilateral pes planus and is more likely than not to be related to his morbid obesity.  The examiner again noted the absence of documentation of any chronic ankle condition in the multiple notes of record from post-service treatment.

In a June 2011 addendum opinion, the January 2010 VA examiner opined that it is less likely than not that any currently diagnosed left ankle disorder, including left ankle strain, had its onset during service or was otherwise caused by any incident that occurred during the Veteran's period of military service.  The examiner further opined that it is less likely than not that the Veteran's service-connected pes planus is the cause of any currently diagnosed left ankle disorder, including left ankle strain.  The examiner opined that it is less likely than not that the Veteran's pes planus caused a worsening of any currently diagnosed left ankle disorder, including left ankle strain, beyond the natural progress of that disorder.  For rationale, the examiner referred to the January 2010 examination report.

Postservice treatment records are otherwise silent regarding a left ankle disability.

At the May 2015 hearing before the Board, the Veteran testified that he has a diagnosis of chronic ankle strain.  He related that he was told by foot doctors that when the arch of the foot goes flat, it affects the angle at which the ankle attaches to the foot, which impacts on the knees, hips, and back; he believed it to be the cause of his pain.

The Board's August 2015 remand noted that January 2010 VA examination (and June 2011 addendum opinion by that examiner, who referred to the January 2010 examination as rationale for the opinions stated) were inadequate because they were premised on an inaccurate medical history.  The Board further noted that the January 2010/June 2011 examiner did not discuss whether any left ankle disability is secondary to the Veteran's service-connected lumbosacral strain.

On December 2015 VA examination, the examiner noted that the Veteran is claiming that a left ankle disability was incurred in, or caused by, military service, or is proximately due to or the result of, or permanently aggravated beyond its natural expected course of progression by, his service-connected bilateral pes planus and/or lumbosacral strain.  The Veteran reported intermittent occasional left lateral ankle pain, stiffness, and/or popping not necessarily associated with any particular activity, but otherwise making it more difficult to walk for 15 to 30 minutes or climb 3 to 4 flights of stairs.  He did not report flare-ups of the ankle or use of assistive devices for locomotion.  Imaging studies of the ankle did not show arthritis.  Following a physical examination, the diagnosis was left tendonitis (Achilles/peroneal/posterior tibial).  The examiner opined that the Veteran's left ankle condition is less likely than not (less than 50 percent probability) incurred in or caused by military service, or proximately due to or the result of, or permanently aggravated beyond its natural expected course of progression by, his service-connected bilateral pes planus and/or lumbosacral strain.  The examiner stated that, while reference was made to a left ankle sprain suffered during service in October 1994, the Veteran's separation exam was silent for such condition, suggesting that the injury was acute.  The examiner opined that, while the symptoms are consistent with a peroneal tendinopathy, current physical examination of the Veteran's left ankle revealed no reproducible tenderness or other notable abnormality to suggest a chronic ankle sprain or other ankle condition possibly related to that apparently incurred during service.  The examiner opined that there is a lack of sufficient preponderant objective evidence conclusively demonstrating a credible nexus or relationship of the Veteran's current symptoms to his service-connected pes planus and/or lumbosacral strain, thereby failing to substantiate his current condition as claimed.

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  As the Veteran is not currently shown to have arthritis of the left ankle, the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) need not be addressed.  

The Veteran has not specifically contended that he has had left ankle symptoms continuously since service.  The preponderance of the evidence is against a finding that a current chronic left ankle disability was incurred in service.  Although his STRs show that he sprained the left ankle in October 1994, the subsequent STRs are silent regarding the ankle; on July 1996 service separation examination, he did not report a left ankle disability and such disability was not noted.

Postservice medical evidence of record does not show complaints or treatment for the left ankle until 2000, approximately 4 years after the Veteran's separation from service.  While this alone is not dispositive of whether he had a left ankle disability during the intervening years following service, it is nonetheless probative evidence tending to refute such notion.  Consequently, service connection for a left ankle disability on the basis that it became manifest in service and persisted is not warranted.  It is not alleged otherwise.

Postservice evaluation/treatment records provide no indication that a left ankle disability may somehow be directly related to the Veteran's service.  Accordingly, service connection for a left ankle disability on the basis that it was incurred or aggravated in service is not warranted.  

Regarding the Veteran's secondary service connection theory of entitlement, the January 2010, June 2011, and December 2015 VA medical opinions, which the Board has found (cumulatively) adequate and probative, indicate that his pes planus and/or lumbosacral strain did not cause or aggravate his left ankle disability.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VA opinions to be persuasive.  Notably, the providers cited to supporting factual data (that the pes planus was mild and that the sprained ankle in service apparently resolved and was not reported on separation from service), and cited to alternate likely etiology for the ankle disability, i.e., the Veteran's morbid obesity.  While the Veteran has stated that a podiatrist related his ankle disability to his pes planus, the record does not include such opinion; he has not submitted such evidence or authorized VA to secure it.  The question of whether a disease such as pes planus or lumbosacral strain causes or aggravates another disability (such as chronic ankle strain) is one that is medical in nature, beyond the realm of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinions in this matter are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed Cir. 2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left ankle disability.  Accordingly, the appeal in this matter must be denied.

Cervical spine disability

The Veteran alleges that he has a cervical spine disability secondary to his service-connected disabilities.  His STRs show that he was seen for complaints of neck pain in August 1993 due to straining while lifting weights the previous week; the diagnosis was cervical muscle strain.  On September 1993 follow-up treatment, he reported pain in the cervical area and some spasm was noted on palpation of the left side of the upper back/neck; the assessments included cervical strain/spasm.  The remaining STRs are silent for any complaints, findings, treatment, or diagnosis regarding the neck.  

On April 1998 private treatment, the Veteran complained of neck tightness after an injury in service.

On December 2000 VA examination, the Veteran contended that he injured his neck in service.  Following a physical examination, the impressions included cervical strain; X-rays did not show degenerative joint disease.

VA treatment records from July 2004 include complaints of chronic neck pain.

On January 2010 VA examination, the examiner noted the acute episode of cervical muscle strain during the Veteran's active duty and found no subsequent notes dealing with the cervical strain.  The examiner noted that on July 1996 service separation examination, the Veteran wrote an entire paragraph as to the state of his present health and did not mention any persistent neck pain.  The examiner further noted that on the Veteran's initial post-service treatment, in April 2000, he did not mention any ongoing neck pain; similarly, the most recent primary care visit in January 2006 also did not include any complaint of neck pain.  On current examination, the Veteran reported chronic neck pain with no radiation to the extremities, which he treated with aspirin and Motrin.  X-rays of the cervical spine showed degenerative joint disease.  Following a physical examination, the diagnosis was chronic cervical strain.  The examiner opined that it is more likely than not that, given the absence of documentation on the service separation examination, the cervical muscle strain for which the Veteran was treated in 1993 was an acute episode and did not present a continuing problem.  The examiner further opined, given the absence of documentation of complaint of neck pain during treatment between 2000 and 2006, that the Veteran's current complaint of neck pain is more likely than not to not be related to his lumbosacral strain or to his right shoulder strain.  The examiner knew of no medical literature that indicates that lumbosacral or right shoulder strain will produce a neck disability such as the Veteran has diagnosed.

In a June 2011 addendum opinion, the January 2010 VA examiner opined that it is less likely than not that any current diagnosed cervical spine disorder, including cervical strain, had its onset during service or was otherwise caused by any incident that occurred during the Veteran's period of military service.  The examiner further opined that it is less likely than not the Veteran's service-connected lumbosacral strain is the cause of any currently diagnosed cervical spine disorder, including cervical strain, as he found no medical evidence to indicate that the lumbosacral strain is the cause of his cervical spine disorder, including cervical strain.  The examiner opined that it is less likely than not that the Veteran's service-connected lumbosacral strain caused a worsening of any currently diagnosed cervical spine disorder, including cervical strain; the examiner found no evidence in the medical records to indicate that the lumbosacral strain caused a worsening of the cervical spine disorder beyond the natural progress of that disorder.  The examiner also opined that it is less likely than not that the Veteran's service-connected right shoulder strain is a cause of any currently diagnosed cervical spine disorder, including cervical strain, because there is no medical evidence so indicating.  The examiner also opined that it is less likely than not that the Veteran's service-connected right shoulder strain caused a worsening of any currently diagnosed cervical spine disorder, including cervical strain, beyond natural progress, because there was no medical evidence to indicate such causation.

At the May 2015 hearing before the Board, the Veteran testified that he injured his neck in service weight lifting; he experienced soreness and stiffness that he tried to ignore, but eventually sought treatment which included an injection and one month of physical therapy.  He testified that he still has neck pain, kinks in the neck, and difficulty turning his head to the side; if he sleeps wrong, his neck becomes very stiff.  He testified that he sought private treatment for his cervical spine from a chiropractor after service (but had not submitted the records of such treatment or authorized VA to secure them)..

On December 2015 VA examination, the examiner noted that the Veteran is claiming service connection for a cervical spine condition incurred in or caused by military service, or either permanently aggravated beyond its natural expected course of progression by or proximately due to his service-connected right shoulder, lumbar spine, or pes planus conditions.  The Veteran reported neck pain or stiffness with occasional radiation along his arm to his right hand associated with sleeping wrong, turning his head too much, or driving for over one-half hour, as well as right hand numbness unassociated with any particular activity.  He did not report flare-ups of the cervical spine or use any assistive device for locomotion.  June 2010 cervical spine X-rays were noted to have shown mild left foraminal C3-C4 stenosis, loss of normal cervical lordosis of nonspecific etiology, and mild degenerative changes with intervertebral disc space narrowing and mild lower cervical spine spurring.  Following a physical examination, the diagnoses included degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner opined that the Veteran's cervical spine condition is less likely than not (less than 50 percent probability) incurred in or caused by military service, or either permanently aggravated beyond its natural expected course of progression by or proximately due to his service-connected right shoulder and lumbar spine disabilities.  The examiner explained that, while the STRs note a cervical strain related to weightlifting in August 1993, not only is the Veteran's service separation examination report silent for this condition (implying any injury in service was acute and self-limiting), but there also is insufficient evidence of either postservice continuity of symptoms due to this condition or of a relationship to the Veteran's service-connected right shoulder, lumbar spine, and pes planus disabilities to support a nexus to service.

The preponderance of the evidence is against a finding that a cervical spine disability was incurred in service.  Although the Veteran's STRs show that he was treated for cervical muscle strain/spasm in August and September 1993, later STRs are silent regarding the neck; on July 1996 separation examination, he did not report a cervical spine disability and such disability was not noted.

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  As the Veteran has degenerative arthritis of the spine, the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After a review of all of the evidence, the Board finds that by a preponderance, the evidence demonstrates that a chronic cervical spine disability was not manifested in service or in the first postservice year, or on a continuous basis thereafter; and that the current cervical spine disability is unrelated to service.  The Veteran has not specifically contended that he has had cervical spine symptoms continuously since service.

There is also no evidence that degenerative arthritis of the spine was manifested in the initial year following the Veteran's discharge from active duty.  The postservice medical evidence of record does not show complaints or treatment pertaining to the cervical spine until April 1998, approximately 2 years after the Veteran's separation from service.  While this alone is not determinative or dispositive of whether he had a cervical spine disability during the intervening years following service, it is probative evidence tending to refute such notion.  Notably, cervical arthritis was not found on December 2000 X-rays, and was not confirmed by X-ray until 2010, some 14 years after service.  Consequently, service connection for a cervical spine disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for arthritis under 38 U.S.C.A. § 1112) is not warranted.  

Postservice evaluation/treatment records provide no indication that a cervical spine disability may somehow otherwise be directly related to the Veteran's service.  Accordingly, service connection for a cervical spine disability on the basis that it was incurred or aggravated in service is not warranted.  

As noted, the Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  January 2010, June 2011 and December 2015 VA medical opinions, which the Board has found (cumulatively) adequate and probative, indicate that the Veteran's pes planus, lumbosacral strain, and right shoulder strain did not cause or aggravate his cervical spine disability.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds those opinions persuasive.  The provider cited to factual data (i.e. that the pes planus is now mild and that the cervical strain in service apparently resolved and was not reported on separation from service) and pointed to other etiology considered more likely, the Veteran's morbid obesity.  The question of whether a disability such as pes planus and/or lumbosacral or right shoulder strain causes or aggravates another disability (here, of the cervical spine) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion in this matter is not competent evidence.  See Jandreau, supra.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a left ankle disability, to include as secondary to a service-connected disability, is denied.

Service connection for a cervical spine disability, to include as secondary to a service-connected disability, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


